Exhibit 10.12

[DLA PIPER RUDNICK GRAY CARY]

DATED 30th August 2006

(1) DV3 ADDLESTONE LIMITED

- and -

(2) HARMONY INVESTMENTS (GLOBAL) LIMITED

- and -

(3) ROYAL CARIBBEAN CRUISES LIMITED

LEASE

of

Building X1B Aviator Business Park,

Addlestone, Surrey

Commences                                                        2006

Term                                                              15 years

Expires                                                                2021



CONTENTS

 

1.

PARTICULARS
...............................................................................3

 

2.

DEFINITIONS AND INTERPRETATION.............................................4

 

3.

DEMISE RENT AND RENT REVIEW...................................................9

 

4.

TENTANT’S CONVENANTS

.......................................................14

 

5.

LANDLORD’S
CONVENANTS..........................................................36

 

6.

INSURANCE
.................................................................................36

 

7.

PROVISOS................................................................................................................43

 

8.

TENTANT’S OPTION TO DETERMINE.............................................48

 

9.

GURANTEE
PROVISIONS...................................................................48

 

SCHEDULE 1
..............................................................................................49

 

Part 1
................................................................................................49

.

 

Premises
............................................................................................49

 

 

Part 2
............................................................................................49

 

 

Easements and rights granted
.................................................................49

 

 

Part 3
............................................................................................50

 

 

Exceptions and reservations
..................................................................50

 

 

Part 4
..............................................................................................51

 

Matters to which the Premises are subject
..................................................51

 

SCHEDULE 2
...............................................................................................52

 

 

(Matters in respect of which the Landlord may incur costs toward which the

 

Tenant shall contribute by payment of the Estate Interim Charge and the Estate

 

Service Charge)
..................................................................................52

 

SCHEDULE 3
..................................................................................................54

 

 

(Provisions relating to the payment of the Estate Interim Charge and the

 

Estate Service Charge
..........................................................................54

SCHEDULE 4
..................................................................................................56

 

 

Guarantee provisions
..........................................................................56

 

SCHEDULE 5
..............................................................................................59

 

Requirements of authorised guarantee agreement
............................................59



LR1 Date of lease

30th August 2006

LR2 Title number(s)

LR2.1 Landlord’s title number(s)

SY313248, SY3925666 and SY736144

LR2.2 Other title numbers

None

LR3 Parties to this lease

Landlord

DV3 ADDLESTONE LIMITED whose address for service in England is c/o Olswang, 90
High Holborn, London WC1V 6XX (Attention Kay Butler)

Tenant

HARMONY INVESTMENTS (GLOBAL) LIMITED (company number 05484410 England) whose
registered office is at Ocean House, Addlestone Road, Weybridge, Surrey KT15 2UR

Guarantor

ROYAL CARIBBEAN CRUISES LIMITED a company incorporated in Liberia and whose
address for service in England is c/o Watson Farley Williams LLP, 15 Appold
Street, London EC2A 2HB (reference Martin Watson)

LR4 Property

In the case of a conflict between this clause and the remainder of this lease
then, for the purposes of registration, this clause shall prevail.

Building X1B Aviator Business Park, Addlestone, Surrey the exact extent of which
is set out in part 1 of schedule 1

LR5 Prescribed statements etc

LR5.1 None

LR5.2 Not applicable

LR6 Term for which the

The term specified in the Particulars (defined there as "the

Property is leased

Contractual Term")

 

1



LR7 Premium

None

LR8 Prohibitions or

This lease contains a provision that prohibits or restricts

restrictions on disposing of this

dispositions

lease

LR9 Rights of acquisition etc

LR9.1 Tenant's contractual rights to renew this lease, to acquire the reversion
or another lease of the Property, or to acquire an interest in other land

None

LR9.2 Tenant's covenant to (or offer to) surrender this lease

None

LR9.3 Landlord's contractual rights to acquire this lease

None

LR 10 Restrictive covenants

None

given in this lease by the

Landlord in respect of land

other than the Property

LR11 Easements

LR11.1 Easements granted by this lease for the benefit of

the Property

The rights granted by clause 3.1 and set out in part 2 of schedule 1

LR11.2 Easements granted or reserved by this lease over the Property for the
benefit of other property

The rights granted or reserved by clause 3.1 and set out in part 3 of schedule 1

LR12 Estate rentcharge

None

burdening the Property

LR13 Application for standard

None

form of restriction

 

2



LR14 Declaration of trust

Not applicable

where there is more than one

person comprising the Tenant

THIS LEASE is made on the date set out in clause LR1 of the Prescribed Clauses
BETWEEN the Landlord, the Tenant and the Guarantor respectively named in clause
LR3 of the Prescribed Clauses.

WITNESSES as follows:

1.

PARTICULARS

 

Contractual Term:

15 years from and including 30 August 2006

 

Rent Commencement Date:

28 June 2008

 

Initial Rent:

eight hundred and sixty two thousand seven hundred and sixty two pounds and
fifty pence (£862,762.50) per annum (exclusive of VAT)

 

Review Dates:

30 August in each of the years 2011 2016 and the last day of the Contractual
Term

 

Permitted Use:

use of the Premises as high class offices within Class B1 of the Schedule to the
Town and Country Planning (Use Classes) Order 1987 (here meaning such Order in
its form today despite the provision of clause 2.2.6)

2.

DEFINITIONS AND INTERPRETATION

 

2.1

Definitions

In this lease (except where the contrary is stated) the terms set out in the
Prescribed Clauses and in the Particulars shall have the respective meanings
given there and:

"1995 Act" means the Landlord and Tenant (Covenants) Act 1995;

"Accounting Period" means a period of 12 months ending on 31 May in any year or
such other period as the Landlord may at its discretion from time to time
determine and notify in writing to the Tenant;

"Act of Terrorism" means an act causing damage or destruction to the Estate or
any part of it by a person or persons acting on behalf of or in connection with
any organisation which

 

3



carries on activities directed towards the overthrowing or influencing by force
or violence of Her Majesty's Government in the United Kingdom or any other
Government de jure or de facto;

"Apparatus" means all lifts lift shafts water treatment plant boilers heating
and ventilation systems generators air-conditioning equipment hot and cold water
systems window cleaning hoists and tracks electric gas and water systems or
services and all other plant machinery and equipment belonging to or in the
control of the Landlord in or about or serving the Premises including (without
prejudice to the generality of the foregoing) the Conduits;

"Approval Date" means in relation to an application to the Landlord for consent
hereunder the date on which such consent is formally granted in writing;

"Common Parts" means the access roads car parks service yards forecourts
landscaped areas pedestrian walkways and all other areas or parts of the Estate
which from time to time during the Term are provided by the Landlord for common
use and enjoyment by the tenants and occupiers of the Estate and all persons
expressly or by implication authorised by them;

"Conduits" means all wires pipes sewers drains cables ducts shafts gullies flues
gutters watercourses soakaways and other like conducting media of whatsoever
nature (including all meters and other apparatus used in connection with them)
which now are or may hereafter during the Perpetuity Period be laid;

"Decorate" means to paint repaper or otherwise treat as the case may be all
surfaces usually or requiring to be so treated having first prepared such
surfaces by stripping off and priming as may be necessary and to wash down all
washable surfaces and to restore point and make good all brickwork where
necessary and to grain or varnish any parts usually so protected all decoration
being carried out with good quality materials and in a good and workmanlike
manner and where painting is involved three coats being applied to the outside
and two coats to the inside;

"Demise Plan" means the annexed plans so entitled;

"Election" an election to waive exemption under paragraphs 2 and 3 of Schedule
10 VATA made by or binding on the Landlord in relation to the Estate or any part
of the Estate;

"Environmental Protection Act" means the Environmental Protection Act 1990 and
any Act or Acts amending replacing or modifying such Act for the time being in
force or of a similar nature and all orders and regulations thereunder for the
time being in force;

 

4



"Estate" means the land and buildings at Aviator Business Park shown for the
purposes of identification only edged blue on the Estate Plan and all buildings
from time to time thereon or such other land (including the Premises) of a
greater or lesser extent as the Landlord may determine and notify to the Tenant
in writing from time to time;

"Estate Plan" means the annexed plan so entitled;

"Estate Service Charge" means the Estate Service Charge as defined in schedule
2;

"Group Company" means a company which is a member of the same group of companies
as the Tenant (as defined in section 42 of the Landlord and Tenant Act 1954);

"Guarantor" means the party so named in clause LR3 of the Prescribed Clauses and
includes the personal representatives of the Guarantor and any other person who
may from time to time guarantee all or any of the Tenant's obligations under
this lease;

"Insured Risks" means loss or damage by or in consequence of fire storm tempest
lightning explosion flood earthquake aircraft and other aerial devices and
things dropped therefrom (in time of peace) impact by road vehicles damage by
Act of Terrorism riot civil commotion malicious damage bursting and overflowing
of water tanks apparatus and pipes landslip subsidence and heave and together
with such other risks as the Landlord shall insure against from time to time
(subject in all cases to such excesses exclusions and limitations as may be
imposed by the insurers or underwriters with whom such insurance is placed)
except always such risks as cannot reasonably be insured by the Landlord on
satisfactory terms (for instance where insurance is not available at all or is
not available in the London insurance market at economic rates) or as the
Landlord's insurers or underwriters have refused to insure;

"Landlord" means the person for the time being entitled to the reversion
immediately expectant on the determination of the Term (being at the date hereof
the party so named in clause LR3 of the Prescribed Clauses);

"Landlord's Surveyor" means any person appointed by or acting for the Landlord
including an employee of the Landlord to perform the function of a surveyor for
any purposes of this lease;

"Lease" means this lease (including any schedule hereto) and any document which
is supplemental hereto or which is collateral herewith or which is entered into
pursuant to or in accordance with the terms hereof;

"Letting Unit" means an entire floor within the Premises (excluding common
areas);

 

5



"Loss of Rent" means loss of three years' rent of the Premises (including proper
allowances for increases in rent pursuant to the provisions for rent review
herein contained);

"Particulars" means the particulars in clause 1;

"Permitted Use" means the use stated as such in the Particulars;

"Perpetuity Period" means the period of 21 years commencing on the date of this
lease being the perpetuity period for the purposes of section 1 of the
Perpetuities and Accumulations Act 1964 applicable to this lease;

"Plan" means the plan or plans annexed hereto;

"Planning Acts" means the Town and Country Planning Act 1990 the Planning
(Listed Buildings and Conservation Areas) Act 1990 the Planning (Hazardous
Substances) Act 1990 the Planning (Consequential Provisions) Act 1990 and the
Planning and Compensation Act 1991 and any Act or Acts amending replacing or
modifying any of such Acts for the time being in force or of a similar nature
and all orders and regulations thereunder for the time being in force;

"Prescribed Clauses" mean the part of this lease comprising clauses LRl to LR14
and situated immediately after the contents list;

"Premises" means the land and premises so stated in clause LR4 of the Prescribed
Clauses and as more particularly described in part 1 of schedule 1 and each and
every part thereof together with the appurtenances thereto belonging and
together also with any buildings and erections and each and every part thereof
now or hereafter erected or in the course of erection thereon or on any part
thereof together with all additions alterations and improvements thereto which
may be carried out during the Term and shall also include all landlord's
fixtures and fittings from time to time in and about the same;

"Rent Commencement Date" means the date stated as such in the Particulars;

"Rent Days" means 25 March 24 June 29 September and 25 December in each year and
"Rent Day" shall mean any of such days as the context requires;

"Retained Parts" means those parts of the Estate which are from time to time
retained by the Landlord and made available for use for the management
maintenance or security of the Estate (including without prejudice to the
generality thereof any accommodation provided by the Landlord for any personnel
required to reside on the Estate);

 

6



"Stipulated Rate" means in relation to interest the rate per annum of four per
cent above the base rate from time to time of HSBC Bank Plc (or where such base
rate is not quoted over such other rate as would in the reasonable opinion of
the Landlord be the nearest equivalent thereto if such base rate were quoted);

"Structure" means the foundations external walls (including the windows and
window frames therein) load bearing walls supporting columns stanchions beams
supports timbers and girders floors roofs and other structural parts to the
Premises;

"Tenant" means the party so named in clause LR3 of the Prescribed Clauses and
shall include such party's successors in title to this lease;

"Term" means the Contractual Term together with any continuation or extension
thereof (whether statutory or by the Tenant holding over or for any other
reason);

"VAT" means value added tax or any tax of a similar nature that may be
substituted for it or levied in addition to it;

"VATA" means the Value Added Tax Act 1994;

"VAT Group" means two or more bodies corporate registered as a group for the
purposes of Section 43 and Sections 43A to 43D VATA;

"VAT Regulations" means the Value Added Tax Regulations 1995 as amended from
time to time or any re-enactment thereof.

 

2.2

Interpretation

In this lease unless there be something in the subject or context inconsistent
therewith:

 

2.2.1

where the expressions the "Tenant" or the "Guarantor" (if any) include two or
more persons they shall include the plural number and obligations expressed or
implied to be made by or with any of such persons shall be deemed to be made by
or with such persons jointly and severally;

 

2.2.2

any covenant by the Tenant not to do or omit to do an act or thing shall be
deemed to include an obligation not to permit or suffer such act or thing to be
done or omitted to be done as the case may be;

 

2.2.3

any reference to parting with possession shall be deemed to include sharing
possession and any occupation whatsoever by a licensee;

 

7



 

2.2.4

any reference in this lease to the Landlord's consent shall include where
necessary the consent of both the Landlord and all superior landlords (if any);

 

2.2.5

any references to a right exercisable by the Landlord shall include where
necessary the exercise of such right by all superior landlords (if any) and all
persons authorised by the Landlord or any superior landlord;

 

2.2.6

any reference to a statute shall include any statutory extension or modification
or re-enactment of such statute and any order instrument plan regulation
permission or direction made or issued thereunder or deriving validity
therefrom;

 

2.2.7

words importing the singular meaning shall include the plural meaning and vice
versa and words importing the masculine feminine and neuter genders shall
include the other or others of such genders;

 

2.2.8

the clause and paragraph headings and the index are for convenience only and
shall not affect the construction of this lease;

 

2.2.9

for the avoidance of any doubt expressions used in the Particulars and in the
Prescribed Clauses shall have the same meanings when used elsewhere in this
lease;

 

2.2.10

any reference to a clause paragraph or schedule shall be a reference to the
clause or paragraph of or schedule to this lease so numbered.

3.

DEMISE RENT AND RENT REVIEW

 

3.1

Demise and rent

In consideration of the rents hereinafter reserved and of the covenants and
conditions hereinafter contained the Landlord hereby demises unto the Tenant all
that the Premises together with so far as the Landlord can grant the same the
rights (if any) contained or referred to in part 2 of schedule 1 except and
reserving as provided in part 3 thereof to hold the same subject to and (insofar
as the Landlord has the power to grant the same) with the benefit of the matters
(if any) referred to in part 4 of that schedule unto the Tenant for the
Contractual Term yielding and paying therefor unto the Landlord yearly during
the Term and so in proportion for any less period than a year without any
deduction first the clear yearly rent (exclusive of VAT) ascertained in
accordance with clause 3.2 such rent (if the Landlord so requires) to be paid by
banker's standing order direct debit or other accepted means for the
transmission of money which the Landlord may from time to time reasonably
nominate by equal quarterly

 

8



payments in advance on the four Rent Days in every year the first payment (for
the period beginning on the Rent Commencement Date and ending on the day
preceding the next succeeding Rent Day and calculated by multiplying the said
yearly rent by the fraction of which the numerator is the number of days between
those dates (both included) and the denominator is 365) to be made on the date
hereof secondly by way of additional rent all such monies as shall become
payable in accordance with clause 4.3 thirdly by way of additional rent all such
monies as shall become payable in accordance with clause 4.4 fourthly by way of
additional rent on demand all such monies as shall become payable in accordance
with clause 6.2.1 and fifthly by way of additional rent all other amounts
(including VAT) payable to the Landlord under this lease.

 

3.2

Rent review

The yearly rent referred to in clause 3.1 shall be ascertained as follows:

 

3.2.1

from the date hereof up to the Rent Commencement Date a peppercorn;

 

3.2.2

from and including the Rent Commencement Date until the first Review Date such
yearly rent shall be the Initial Rent;

 

3.2.3

from and including each successive Review Date such yearly rent shall be a rent
equal to the rent previously hereby reserved immediately prior to that Review
Date or such revised rent ("Revised Rent") as may be ascertained as hereinafter
provided whichever be the greater;

 

3.2.4

the Revised Rent payable from any Review Date may be agreed at any time between
the Landlord and the Tenant or (in the absence of agreement) determined not
earlier than the relevant Review Date by an arbitrator such arbitrator to be a
partner in a principal firm of Chartered Surveyors who is experienced in the
letting and valuation of premises comparable with the Premises and to be
nominated in the absence of agreement by or on behalf of the President for the
time being of the Royal Institution of Chartered Surveyors on the application of
the Landlord or the Tenant made not earlier than six months before the relevant
Review Date and so that in the case of such arbitration the Revised Rent to be
awarded or determined by the arbitrator shall be such as he shall decide should
be the Open Market Rent at the relevant Review Date;

 

3.2.5

for the purposes of this clause 3.2 "Open Market Rent" means the yearly rent
(exclusive of any VAT chargeable thereon) at which the Premises might

 

9



reasonably be expected to be let on the relevant Review Date in the open market
by a willing landlord to a willing tenant with vacant possession and without
payment of a fine or premium for a term commencing on the relevant Review Date
equal to the then unexpired residue of the Term or 10 years (whichever shall be
the longer) and in all other respects on the terms and conditions of this lease
(other than the amount of rent but including the provisions for rent review at
five yearly intervals) assuming (if not facts):

 

3.2.5.1

that the Premises are then in existence are ready fit and available for
immediate occupation and use fitted out to the requirements of the willing
tenant (which for the avoidance of doubt such fitting out includes floor boxes
and carpet) and ready for trading and that if the Premises or any part thereof
shall have been destroyed or damaged the same have or has been fully restored;

 

3.2.5.2

that rent commences to be payable on the relevant Review Date and that at such
date the willing tenant has already enjoyed the benefit of any rent free period
or other rental concession or incentive which on a new letting with vacant
possession might be granted to an incoming tenant in respect of the carrying out
by such incoming tenant of fitting out works to the Premises;

 

3.2.5.3

that the covenants herein contained on the part of the Landlord and the Tenant
have been fully performed and observed;

 

3.2.5.4

that no work has been carried out to the Premises whether by the Tenant or any
other person which has reduced the lettable floor area of the Premises or has
otherwise diminished the rental value of the Premises;

 

3.2.5.5

that the willing tenant is a taxable person for the purposes of the legislation
relating to VAT and is able to recover all input tax paid by it as a credit
against output tax or otherwise;

there being disregarded:

 

3.2.5.6

the fact that the Tenant its sub-tenants or their respective predecessors in
title have been in occupation of the Premises;

 

3.2.5.7

any goodwill attached to the Premises by reason of the carrying on

 

10



thereat of the business of the Tenant its subtenants or their respective
predecessors in title;

 

3.2.5.8

any effect on the rental value of the Premises attributable to the existence at
the relevant Review Date of any improvement to the Premises or any part thereof
carried out with consent where required otherwise than in pursuance of an
obligation to the Landlord or its predecessors in title by and at the sole cost
of the Tenant its sub-tenants or their respective predecessors in title during
the Term or during any period of occupation prior thereto arising out of an
agreement to grant the Term;

 

3.2.6

the arbitration shall be conducted in accordance with the Arbitration Act 1996
or any statutory modification or re-enactment thereof for the time being in
force and it is the intention of the parties that the arbitrator appointed shall
be entitled to make an interim award and shall make a reasoned final award;

 

3.2.7

when the amount of any rent to be ascertained as hereinbefore provided shall
have been so ascertained memoranda thereof shall thereupon be signed by or on
behalf of the Landlord the Tenant and the Guarantor and annexed to this lease
and the counterpart thereof;

 

3.2.8

if the Revised Rent payable on and from any Review Date has not been agreed by
the relevant Review Date rent shall continue to be payable at the rate
previously payable and forthwith upon the Revised Rent being ascertained the
Tenant shall forthwith pay to the Landlord a sum equal to the difference between
rent at the rate of the Revised Rent in respect of the period commencing on the
relevant Review Date and ending on the day preceding the Rent Day immediately
following such ascertainment and rent actually paid by the Tenant in respect of
such period together with interest at 4% below the Stipulated Rate on each
instalment of such difference from the date on which each instalment would have
been payable (had the rent review been determined by the Review Date) until
actual payment and for this purpose the Revised Rent shall be deemed to have
been ascertained on the date when the same has been agreed between the parties
or as the case may be the date of the award of the arbitrator;

 

3.2.9

if at any Review Date by reason or in consequence of any legislation for the
time being in force it shall not be possible to review the rent payable
hereunder in accordance with the terms of this lease or there shall be some
restriction on the

 

11



right of the Landlord to demand or to accept payment of the full amount of the
rent for the time being payable under this lease then on each occasion that such
legislation is revoked relaxed or modified the Landlord shall be entitled to
give to the Tenant written notice calling for a review of the rent payable
hereunder as from the date of service of such notice on the Tenant (or such
later date as may be specified therein) in the manner hereinbefore provided for
and the provisions of this clause 3.2 shall apply (mutatis mutandis) as if the
date of service of such notice on the Tenant (or such later date as may be
specified therein) is a Review Date hereunder;

 

3.2.10

for the avoidance of any doubt

 

3.2.10.1

time shall not be of the essence for the purposes of this clause 3.2; and

 

3.2.10.2

under no circumstances shall the rent payable from and including any Review Date
be less than the rent hereby reserved immediately prior to such Review Date
there being disregarded for this purpose any abatement of rent pursuant to
clause 6.3 and any such legislation or restriction as is referred to in clause
3.2.9 in force at such Review Date.

4.

TENANT'S COVENANTS

The Tenant hereby covenants with the Landlord as follows:

 

4.1

Rent

To pay the several rents reserved by this lease at the times and in manner
aforesaid together with any interim rent or rents at any time agreed or ordered
without any deductions and not to exercise or seek to exercise any right or
claim to withhold rent or any right or claim to legal or equitable set-off (save
as required by law).

 

4.2

Outgoings

 

4.2.1

To bear pay and discharge and indemnify the Landlord against all existing and
future rates taxes duties levies charges assessments impositions and outgoings
whatsoever whether parliamentary parochial local or of any other description and
whether or not of a capital or non­recurring nature which are now or may at any
time hereafter during the Term be charged levied assessed or imposed upon or

 

12



payable in respect of the Premises or any part thereof or upon any owner or
occupier or other person interested in respect thereof except only taxation
(other than VAT) assessed upon the Landlord in respect of its revenue derived
from its reversionary interest in the Premises or any dealing by it therewith.

 

4.2.2

If the Landlord shall suffer any loss of rating relief which may be applicable
to empty premises after the end of the Term by reason of such relief being
allowed to the Tenant in respect of any period before the end of the Term to
make good such loss to the Landlord.

 

4.2.3

To be solely responsible for and promptly to pay all costs and charges for water
gas electricity telephone and any other services used or consumed in the
Premises including all meter rents and standing charges but so that the Landlord
shall not be responsible for any interruption or failure in the supply of any
such services.

 

4.3

Interest on arrears

If and whenever the Tenant shall fail to pay the rents or any other monies due
under this lease on the due date (whether formally demanded or not) or the
Landlord shall with good reason refuse to accept the same then (without
prejudice to any other right or remedy of the Landlord including the right of
re-entry hereinafter contained) the Tenant shall pay to the Landlord (whether
formally demanded or not) interest at the Stipulated Rate on such rents or other
monies as the case may be from the date when the same became due until payment
thereof (as well after as before judgment).

 

4.4

Estate Service charge

To pay to the Landlord the Estate Service Charge in accordance with schedules 2
and 3.

 

4.5

Repairs

 

4.5.1

At all times during the Term to keep and maintain the Premises in good and
substantial repair and condition (damage by the Insured Risks excepted save to
the extent that payment of any insurance monies is withheld by reason of or
arising out of any act omission neglect or default of the Tenant or any
sub-tenant or their respective servants agents licensees or invitees).

 

4.5.2

To keep in good and safe repair all Conduits exclusively serving the Premises
and to indemnify the Landlord against all liability howsoever arising from any
failure to repair or the misuse or overloading of any Conduits serving the

 

13



Premises.

 

4.5.3

To maintain in good and serviceable repair and condition the Landlord’s fixtures
and fittings and all apparatus plant machinery and equipment (including but
without prejudice to the generality of the foregoing any lifts or lift shafts
and any heating or air conditioning systems and any sprinkler system) in or upon
the Premises and to replace such of them as may become worn out lost unfit for
use or destroyed by substituting others of a like or more modern nature and of
good quality (and if the Landlord shall at any time so reasonably require to
enter into agreements upon terms first approved in writing by the Landlord such
approval not to be unreasonably withheld or delayed with the manufacturers
thereof or with approved maintenance contractors for the regular inspection and
servicing of the same).

 

4.5.4

To remedy any breach of covenant and to repair and make good all defects decays
and wants of repair in respect of the Premises of which notice in writing shall
be given by the Landlord to the Tenant and for which the Tenant may be liable
hereunder within 6 weeks after the giving of such notice provided that in the
case of default by the Tenant it shall be lawful for (but not obligatory upon)
the Landlord (but without prejudice to the right of re-entry hereinafter
contained or other rights of the Landlord with regard thereto) to enter upon the
Premises and remedy the breach and/or make good such defects decays and wants of
repair and the cost thereof and all proper expenses (including surveyors' and
other professional fees) together with interest thereon at the Stipulated Rate
from the date of expenditure by the Landlord until payment by the Tenant as well
after as before judgment shall be a debt due from the Tenant to the Landlord and
be forthwith recoverable by action.

 

4.5.5

To keep the Premises clean and in a neat and tidy condition and keep all rubbish
and waste in enclosed receptacles on the Premises or where the Landlord directs
and to empty the same at least once a week.

 

4.5.6

To clean as often as may be requisite the inside of the window panes and frames
of the Premises.

 

4.5.7

To maintain any trees, shrubs and landscaped areas on the Premises.

 

4.6

Common facilities

 

14



(In so far as not covered under the Estate Service Charge) to pay a fair and
proper contribution towards the cost and expense of constructing repairing
rebuilding renewing lighting cleansing and maintaining all things the use of
which is common to or capable of being used in common with the Property and
other premises (such contribution to be assessed by the Landlord's Surveyor
acting properly and in default of payment on demand to be recoverable as rent in
arrear).

 

4.7

Decoration

In every fifth year of the Term and also in the last three months thereof
howsoever determined and in such last three months (except where the Tenant has
applied to court for a new tenancy under the provisions of Part II of the
Landlord and Tenant Act 1954 (as amended)) in a tint or colour to be approved by
the Landlord's Surveyor to Decorate the inside of the Premises.

 

4.8

Alterations

 

4.8.1

Not to cut injure maim remove or alter the Structure or any part thereof nor to
merge the Premises with any adjoining premises.

 

4.8.2

Not to make any alteration or addition (whether structural or non­structural) to
the exterior of the Premises or to the external appearance of the Premises.

 

4.8.3

Not to make any internal non-structural alteration or addition whatsoever of in
or to the Premises except

 

4.8.3.1

with the prior written consent of the Landlord (which shall not be unreasonably
withheld or delayed);

 

4.8.3.2

subject to such terms and conditions (including provision for reinstatement at
the Tenant's cost on the expiration or sooner determination of the Term) as the
Landlord may require;

 

4.8.3.3

in accordance with drawings and specifications previously submitted in
triplicate to and approved in writing by or on behalf of the Landlord (such
approval not to be unreasonably withheld or delayed); and

 

4.8.3.4

after having obtained and supplied to the Landlord copies of all requisite
consents licences and permissions for the carrying out of such works from any
local public or other authority or body and after the Landlord shall have
notified the Tenant in writing that the

 

15



same are satisfactory to it (such notification not to be unreasonably withheld
or delayed).

 

4.8.4

Not to make or carry out any alteration addition or extension to any of the
water gas electricity and other public utility service systems serving the
Premises except with the prior written consent of the Landlord (which shall not
be unreasonably withheld or delayed) and in accordance with the relevant codes
of practice of the statutory undertaker concerned and to supply to the Landlord
upon request an adequate drawing or drawings showing the actual position of all
pipes wires cables and other services within the Premises installed amended or
extended by the Tenant.

 

4.8.5

Nothing in this clause 4.8 shall prevent the Tenant from erecting altering and
removing non-structural demountable partitioning and installing altering and
removing cabling provided that the Tenant shall provide to the Landlord detailed
plans of such works within six weeks of the works being carried out and all
works are removed and the Tenant to make good any damage caused at the end of
the Term howsoever determined (except where the Tenant has applied to court for
a new tenancy under the provisions of part 4 of the Landlord and Tenant Act 1954
(as amended)).

 

4.8.6

In the event of the Tenant failing to observe this covenant it shall be lawful
for the Landlord and its agents or surveyors with or without workmen and others
and all persons authorised by the Landlord with any necessary materials and
appliances to enter upon the Premises and remove any alterations or additions
and execute such works as may be necessary to restore the Premises to their
former state and the cost thereof and all proper expenses (including surveyors'
and other professional fees) together with interest thereon at the Stipulated
Rate from the date of expenditure by the Landlord until payment by the Tenant as
well after as before judgment shall be a debt due from the Tenant to the
Landlord and be forthwith recoverable by action.

 

4.9

Entry

To permit the Landlord and its agents and all persons authorised by them with or
without workmen and appliances at all reasonable times on reasonable prior
notice to enter the Premises

 

4.9.1

to examine the state of repair and condition thereof;

 

16



 

4.9.2

to check and take inventories of the Landlord's fixtures and fittings and the
plant machinery and equipment therein;

 

4.9.3

to repair and maintain the Premises;

 

4.9.4

for any other purpose (including measurement and inspection in relation to any
rent review hereunder or any renewal of this lease) connected with the interest
of the Landlord in the Premises or any dealing therewith; or

 

4.9.5

to exercise the rights herein excepted and reserved.

 

4.10

Use

 

4.10.1

Subject always to the following provisions of this clause 4.10 not to use the
Premises otherwise than for the Permitted Use and in accordance with the
requirements and conditions of any planning permission authorising such use from
time to time.

 

4.10.2

Not to do on the Premises anything which may be illegal or immoral or a nuisance
or annoyance or cause danger or injury or damage to the Landlord or any tenant
or any neighbouring owner or occupier and to pay all reasonable and proper costs
charges and expenses incurred by the Landlord in abating a nuisance and in
executing such works as may be required to abate a nuisance in obedience to any
notice served upon the Landlord in respect of or incidental to the Premises or
the use thereof.

 

4.10.3

Not to use the Premises for any noxious noisy or offensive trade or business and
not to hold any sale by auction or public show nor keep any live animals or
birds on the Premises and not to allow on the Premises anything which is or may
become dangerous offensive combustible inflammable radioactive or explosive.

 

4.10.4

Not to trade or display goods outside the Premises nor to cause any obstruction
outside the Premises.

 

4.10.5

Not to use on the Premises any machine (other than machinery normally associated
with the Permitted Use and which where appropriate shall be mounted so as to
minimise noise and vibration) without the written consent of the Landlord and
not to use on the Premises any machinery or sound reproduction or amplifying
equipment which shall be noisy or cause vibration or be a nuisance disturbance
or annoyance to the Landlord or the owners and/or occupiers of any

 

17



adjoining or neighbouring premises.

 

4.10.6

Not to do anything which imposes any excessive load or strain on the Premises or
any part thereof.

 

4.10.7

Not to suffer or permit any person to reside or sleep on the Premises.

 

4.10.8

Not to discharge anything into the Conduits serving the Premises which will be
corrosive or harmful or which may cause any obstruction or deposit therein.

 

4.10.9

Not to commit any waste upon or to the Premises.

 

4.10.10

Not to use the Premises as an office for a government agency or other public
authority which would involve the attendance thereat of members of the public
for the purpose of seeking employment or enrolling for or collecting any
statutory social security health insurance or other benefit payment or applying
for or collecting any licence passport certificate or similar document or paying
thereat any tax imposition or other financial liability.

 

4.10.11

If the Premises are continually unoccupied for more than one month to provide
security and caretaking arrangements to afford the Premises reasonable
protection against vandalism theft or unlawful occupation.

 

4.10.12

Not to obstruct others lawfully using the Common Parts and to use the same in a
reasonable manner and in accordance with any reasonable regulations made by the
Landlord from time to time in regard thereto.

 

4.11

Alienation

 

4.11.1

Not to assign or charge part only of the Premises.

 

4.11.2

Save for an underletting in accordance with the succeeding provisions of this
clause not to underlet the whole or any part of the Premises or to part with
possession of or share occupation of the whole or any part of the Premises and
not to permit any person deriving title under the Tenant by way of permitted
underlease so to do in respect of the Premises.

 

4.11.3

Not under any circumstances to create or permit the creation of any interest
derived out of this lease whether mediate or immediate and however remote or
inferior:

 

18



 

4.11.3.1

at a fine or premium or other capital sum (and so that no such fine premium or
other capital sum shall be taken);

 

4.11.3.2

except at a rent which is not less than the open market rental value of the
Premises (or in the case of an underlease of part only of the Premises the
proportion of such rent attributable to the part of the Premises to be
underlet);

 

4.11.3.3

except on terms which prohibit the commutation of rent;

 

4.11.3.4

for a term which shall extend beyond a date on which the rent payable under this
lease is to be reviewed unless such underletting shall include provisions
approved by the Landlord for rent reviews at the times and in accordance with
the terms of this lease.

 

4.11.4

Not to assign part with possession or charge the whole of the Premises nor
permit any person deriving title under the Tenant so to do without the prior
written consent of the Landlord which shall not be unreasonably withheld or
delayed but so that for the purposes of section 19(1A) of the Landlord and
Tenant Act 1927 it is agreed that it shall be reasonable for the Landlord to
withhold consent to an assignment of the whole of the Premises unless:

 

4.11.4.1

the assignee is not a Group Company;

 

4.11.4.2

the assignee shall by deed enter into a direct covenant with the Landlord to
observe and perform the covenants and provisions of and to pay the rents
reserved by this lease for (subject to the provisions of the 1995 Act) the
remainder of the Term and a guarantor or guarantors acceptable to the Landlord
(if more than one jointly and severally) shall enter into a covenant and
guarantee with and to the Landlord in the terms set out in schedule 4 as if
references therein to the "Tenant" were references to the assignee; and

 

4.11.4.3

the Tenant shall by deed enter into an authorised guarantee agreement in respect
of the assignee which shall satisfy the requirements set out in schedule 5; and

 

4.11.4.4

each person who is guarantor of the Tenant under this lease immediately prior to
the assignment shall enter into a guarantee in the same terms (mutatis mutandis)
as schedule 4 in respect of the

 

19



liability of the Tenant under any authorised guarantee agreement; and

 

4.11.4.5

at the Approval Date no rent or other monies are due to the Landlord under this
lease and unpaid; and

 

4.11.4.6

the Tenant and/or the assignee complies with such other conditions as the
Landlord may reasonably impose.

 

4.11.5

Subject as aforesaid not to underlet the whole of the Premises or any part
thereof (being a part which comprises only a Letting Unit) without the prior
written consent of the Landlord (which shall not be unreasonably withheld) and
provided that the Premises must at no time comprise of more than three Letting
Units;

 

4.11.6

To procure in the case of any permitted underletting of the Premises (whether
mediate or immediate) that on or before the grant of the relevant underlease:

 

4.11.6.1

the underlessee shall covenant with the Landlord by deed to observe and perform
the Tenant's covenants and conditions in this lease (except the covenant to pay
rent) (so far as the same relate to the part of the Premises comprised in the
underlease) and those of the underlessee in the relevant underlease;

 

4.11.6.2

if the Landlord shall so require a guarantor or guarantors acceptable to the
Landlord shall covenant (if more than one jointly and severally) with the
Landlord to guarantee the observance and performance by the underlessee of its
covenants to be contained in such underlease such guarantee to be given (mutatis
mutandis) in the form of the provisions contained in schedule 4;

 

4.11.7

To procure that any permitted immediate or mediate underlease is in a form
approved by the Landlord (such approval not to be unreasonably withheld or
delayed) and in particular contains:

 

4.11.7.1

covenants by the underlessee with the underlessor prohibiting the underlessee
from doing or allowing any act or thing on or in relation to the premises
demised by such underlease inconsistent with or in breach of the Tenant's
obligations in this lease;

 

4.11.7.2

a condition for re-entry by the underlessor on breach of any

 

20



covenant by the underlessee;

 

4.11.7.3

the same restrictions on assignment underletting parting with possession and
sharing of occupation and the same provisions for direct covenants and
registration as in this lease save that there shall be an absolute prohibition
on any further underletting or parting with possession or sharing of occupation
of the premises demised by the underlease (save by way of assignment of the
whole thereof);

 

4.11.7.4

a prohibition on any assignment of the whole of the premises demised by the
underlease without the consent of the Landlord;

 

4.11.7.5

an agreement excluding in relation to that underlease the provisions of sections
24-28 of the Landlord and Tenant Act 1954 (as amended) or any modification or
re-enactment thereof entered into in compliance with the provisions of section
38A of that Act and the relevant Schedules of the Regulatory Reform (Business
Tenancies) (England and Wales) Order 2003 (evidence of which compliance shall be
provided by the Tenant to the Landlord).

 

4.11.8

To enforce performance by every such underlessee of the covenants and conditions
in the underlease and not to release or waive any such covenants or conditions.

 

4.11.9

To operate and enforce all provisions for the review of rent contained in any
underlease but not to agree the amount of any revised rent arising as a result
of any such review of rent without the prior written consent of the Landlord
(such consent not to be unreasonably withheld or delayed).

 

4.11.10

Upon every application for consent required by this clause to disclose to the
Landlord such information as to the terms proposed as the Landlord may require.

 

4.11.11

Not to enter into any variation of the terms of any underlease nor to accept a
surrender of the same in respect of part only (as opposed to the whole) of the
premises underlet.

 

4.12

Sharing with a Group Company

Nothing in clause 4.11 shall restrict the right of the Tenant to allow any Group
Company of the Tenant to occupy or share the occupation of the Premises from
time to time provided that:

 

21



 

4.12.1

no relationship of Landlord and Tenant shall be created or deemed to exist
between the Group Company and the Tenant;

 

4.12.2

the Group Company shall not be permitted to have exclusive occupation of the
whole or any part or parts of the Premises;

 

4.12.3

the right of any company to occupy the Premises or any part or parts of them
shall forthwith determine upon such company ceasing to be a Group Company; and

 

4.12.4

the Tenant shall notify the Landlord immediately of any group sharing
arrangements

 

4.13

Registration of documents

 

4.13.1

Within one month of any assignment or underlease or any transmission or other
devolution relating to the Premises or any part thereof to give notice thereof
to the Landlord's solicitor and to furnish him with a certified copy of any
document relating thereto (including without limitation in the case of an
underlease in respect of which the provisions of sections 24 to 28 (inclusive)
of the Landlord and Tenant Act 1954 have been excluded both the notice served by
the landlord and the tenant's declaration or statutory declaration in response
pursuant to section 38A of that Act) and to pay to the Landlord's solicitor a
reasonable fee (not being less than £50) plus VAT thereon.

 

4.13.2

To supply to the Landlord on request the names and addresses of any tenant
deriving title from the Tenant (whether mediately or immediately) together with
details of the rent payable by any such tenant and the other terms of such
tenancy.

 

4.13.3

To supply to the Landlord any details required by the Landlord pursuant to
section 40 of the Landlord and Tenant Act 1954 and to supply the Landlord with
full details of any notices given pursuant to section 25 of the Landlord and
Tenant Act 1954 by the Tenant to any sub-tenant and full details of any notices
received by the Tenant from any sub-tenant pursuant to section 26 of the
Landlord and Tenant Act 1954.

 

4.14

Compliance with statutes

To comply in all respects with and in a proper and workmanlike manner to execute
all works required under the provisions of all statutes for the time being in
force and the directions of

 

22



any competent authority relating to the Premises or any part thereof or the use
thereof or anything contained therein or the employment therein of any person or
persons and not to do or omit or suffer to be done or omitted on or about the
Premises any act or thing by reason of which the Landlord may under any
enactment incur or have imposed upon it or become liable to pay any levy penalty
damages compensation costs charges or expenses and to indemnify and keep
indemnified the Landlord against all claims demands costs expenses and liability
in respect of the foregoing.

 

4.15

Planning/environmental matters

 

4.15.1

Not to apply for planning permission in respect of the Premises without the
Landlord's prior written consent (which shall not be unreasonably withheld in
respect of any addition or alteration in respect of which the Landlord's consent
is not to be unreasonably withheld under the terms of this lease) and if the
Landlord attaches reasonable conditions to any such consent not to apply for any
planning permission except in accordance with those conditions.

 

4.15.2

At all times during the Term to comply with the provisions and requirements of
the Planning Acts and of any planning permissions (and the conditions thereof)
relating to or affecting the Premises or the use thereof or any operations works
acts or things carried out executed done or omitted thereon and to keep the
Landlord indemnified in respect thereof.

 

4.15.3

Subject to clause 4.15.1 as often as occasion requires during the Term at the
Tenant's expense to obtain and if appropriate renew all planning permissions and
serve all notices required under the Planning Acts for the carrying out by the
Tenant of any operations or the institution or continuance by the Tenant of any
use of the Premises or any part thereof.

 

4.15.4

To pay and satisfy any charge imposed under the Planning Acts in respect of the
carrying out or maintenance by the Tenant of any such operation or the
institution or continuance by the Tenant of any such use as aforesaid.

 

4.15.5

Notwithstanding any consent which may be granted by the Landlord under this
lease not to carry out or make any alteration or addition to the Premises or any
change of use of the Premises (being an alteration or addition or change of use
prohibited by or for which the Landlord's consent is required under this lease
and for which a planning permission is needed) before a planning permission for
such alteration addition or change of use has been produced to and acknowledged
by

 

23



the Landlord as satisfactory provided that the Landlord may refuse to express
such satisfaction if the period of such permission or anything contained in or
omitted from it will in the opinion of the Landlord's Surveyor be likely to
prejudice the Landlord's interest in the Premises either during the Term or on
or after the expiration or earlier determination of the Term.

 

4.15.6

Unless the Landlord otherwise directs in writing to carry out and complete
before the expiration or earlier determination of the Term any work required to
be carried out to the Premises as a condition of any planning permission granted
during the Term whether or not the date by which the planning permission
requires such works to be carried out is during the Term and any development
begun on the Premises in respect of which the Landlord shall or may be or become
liable for any charge or levy under the Planning Acts.

 

4.15.7

When called upon so to do to produce to the Landlord and the Landlord's Surveyor
all plans documents and other evidence reasonably required by the Landlord to
satisfy itself that the Tenant's obligations in this clause have been complied
with.

 

4.15.8

Not without the prior written consent of the Landlord to enter into a planning
obligation for the purposes of section 106 of the Town and Country Planning Act
1990.

 

4.15.9

Where any planning permission is granted subject to conditions involving the
carrying out of works upon or change of use of the Premises the Landlord may as
a condition of its consent to the carrying out of such works or change of use
require the Tenant to provide security for the due compliance with those
conditions and no works shall be commenced and no change of use shall be
implemented until such security has been provided to the Landlord's reasonable
satisfaction.

 

4.15.10

As soon as practicable to notify the Landlord of any order direction proposal or
notice under the Planning Acts served on or received by the Tenant or coming to
the Tenant's notice which relates to or affects the Premises and to produce to
the Landlord if required any such order direction proposal or notice in the
Tenant's possession and not to take any action in respect of such order
direction proposal or notice without the Landlord's approval such approval not
to be unreasonably withheld.

 

24



 

4.15.11

In relation to any act the commission or omission of which requires any consent
licence or other authority under the Environmental Protection Act not to do or
omit to do (as the case may be) such act without obtaining such authority and
not to apply for such authority without the Landlord's prior written consent.

 

4.16

Easements

Not to obstruct any window light or way belonging to the Premises or to any
adjoining or neighbouring premises nor acknowledge that any easement or other
right for the benefit of the Premises is enjoyed by consent of any other person
nor permit any new easement right or encroachment to be made into against or on
the Premises and to give immediate notice to the Landlord if any easement right
or encroachment against or affecting the Premises shall be made or attempted and
at the Landlord's request and the Tenant's cost to adopt such means as may be
reasonably required to prevent the same.

 

4.17

Notifications

Forthwith on receipt of any permission notice order or proposal relating to the
Premises or the use or condition thereof given or issued by any governmental
local or other public or competent authority to give full particulars thereof to
the Landlord and if so required by the Landlord to produce the same to the
Landlord and to take all necessary steps to comply therewith and also when
requested by the Landlord to make or join with the Landlord in making such
objections and representations against or in respect of the same as the Landlord
shall reasonably deem expedient.

 

4.18

Defects

Forthwith upon becoming aware of the same to give notice in writing to the
Landlord of any defect in the state or condition of the Premises which would or
might give rise to an obligation upon the Landlord to do or refrain from doing
any act or thing in order to comply with any duty of care imposed upon the
Landlord and to indemnify the Landlord against or in respect of any losses
claims actions costs demands or liability arising out of any failure of the
Tenant to comply with its obligations under this lease and at all times to give
such notice and display such signs as the Landlord having regard to such duty of
care requires to have displayed at the Premises.

 

4.19

Fire fighting

To keep the Premises supplied and equipped with all fire fighting and
extinguishing appliances from time to time required by law or required by the
insurers of the Premises or

 

25



reasonably required by the Landlord such appliances being kept open to
inspection and properly maintained and not to obstruct or permit or suffer to be
obstructed the access to or means of working such appliances or the means of
escape from the Premises in case of fire.

 

4.20

Advertisements/aerials

Not without the prior written consent of the Landlord (such consent not to be
unreasonably withheld or delayed) to affix or exhibit any advertisement placard
notice poster or sign either outside the Premises or inside the Premises so as
to be seen from the outside nor without such consent to install any flagpole
mast or outside satellite receiving dish or television or radio aerial on the
Premises and if the Landlord so requires to remove at the end or earlier
determination of the Term (except where the Tenant has applied to court for a
new tenancy under the provisions of part II of the Landlord and Tenant Act 1954
(as amended)) any item so exhibited or installed making good all damage caused
thereby and provided that in considering the reasonableness of any withholding
of such consent it is acknowledged by the Tenant that the Landlord has a
requirement to maintain a consistent look throughout the Estate and that such
requirement is reasonable.

 

4.21

Window Blinds

In the event the Tenant intends to install window blinds to the external windows
of the Premises it must prior to such installation obtain the prior written
approval of the Landlord such approval not to be unreasonably withheld to both
the specification and colour of such blinds so as to maintain a consistent look
throughout the Estate.

 

4.22

Notice boards

To permit the Landlord or its agents to affix upon any suitable part of the
Premises a notice board or bill relating to any reletting of the same or to any
sale or other dealing with any interest in reversion to this lease and the
Tenant will not remove or obscure the same and will at all reasonable times and
on reasonable prior notice permit those authorised by the Landlord in connection
with any such reletting sale or other dealing to enter and view the Premises
without interruption.

 

4.23

Expenses

To pay to the Landlord on demand and on an indemnity basis all costs charges
expenses damages and losses (including without limitation legal costs bailiff's
fees and surveyor's fees) incurred by the Landlord in relation to or incidental
to or in contemplation of:

 

26



 

4.23.1

the preparation and service of a notice under section 146 of the Law of Property
Act 1925 and/or any proceedings relating to the Premises whether under sections
146 and/or 147 of the Law of Property Act 1925 or otherwise (whether or not any
right of re-entry or forfeiture has been waived by the Landlord or a notice
served under the said section 146 is complied with by the Tenant or the Tenant
has been relieved under the provisions of the Law of Property Act 1925 and
notwithstanding forfeiture is avoided otherwise than by relief granted by the
court) and to keep the Landlord fully indemnified against all costs charges
expenses claims and demands whatsoever in respect of the said proceedings and
the preparation and service of the said notices;

 

4.23.2

(without prejudice to the generality of the foregoing) the preparation and
service of any notice or schedule relating to the repair of the Premises whether
served on the Tenant during or after the expiration or earlier determination of
the Term;

 

4.23.3

procuring the remedying of any breach of covenant on the part of the Tenant or
any sub-tenant or their respective predecessors in title contained in this
lease; and

 

4.23.4

every application made by the Tenant for a consent or licence required by the
provisions of this lease whether such consent or licence is granted or refused
or proffered subject to any qualification or condition or whether the
application is withdrawn (but not where it is unreasonably withheld).

 

4.24

New guarantor

To notify the Landlord within 28 days if:

 

4.24.1

any Guarantor being an individual (or if individuals any one of them) shall
become bankrupt or shall make any assignment for the benefit of or enter into
any arrangement with his creditors either by composition or otherwise or have
any distress or other execution levied on his goods or have a receiver appointed
under the Mental Health Act 1983;

 

4.24.2

any Guarantor being an individual (or if individuals any one of them) shall die;

 

4.24.3

any Guarantor being a body corporate (or if bodies corporate any one of them)
has a winding up order made in respect of it other than a members' voluntary
winding up of a solvent company for the purposes of amalgamation or
reconstruction approved by the Landlord (such approval not to be unreasonably
withheld) or has a receiver administrator or an administrative receiver
appointed

 

27



of it or any of its assets or has any distress or other execution levied on its
goods or is dissolved or struck off the Register of Companies or (being a body
corporate incorporated outside the United Kingdom) is dissolved or ceases to
exist under the laws of its country or state of incorporation,

and in any such case if the Landlord so requires then at the Tenant's expense
within 28 days of such requirement to procure that some other person or persons
or body or bodies corporate reasonably acceptable to the Landlord shall execute
a guarantee in the terms of schedule 4 with such amendments as the Landlord
shall reasonably require in the circumstances.

 

4.25

Indemnity

To keep the Landlord indemnified from and against all loss damage actions
proceedings claims demands costs and expenses of whatsoever nature and whether
in respect of any injury to or the death of any person or damage to any property
movable or immovable or otherwise howsoever arising directly or indirectly from
the repair or the state of repair or condition of the Premises or from any
breach of covenant on the part of the Tenant herein contained or from the use of
the Premises or out of any works carried out at any time during the Term to the
Premises or out of anything now or during the Term attached to or projecting
from the Premises or as a result of any act neglect or default by the Tenant or
by any sub-tenant or by their respective servants agents licensees or invitees.

 

4.26

Yield up

At the expiration or sooner determination of the Term:

 

4.26.1

quietly to yield up the Premises to the Landlord with vacant possession in such
state and condition as shall in all respects be consistent with a full and due
performance by the Tenant of the covenants on its part herein contained (trade
or tenant's fixtures and fittings only excepted);

 

4.26.2

if so required by the Landlord to remove all fixtures and fittings installed in
the Premises during the Term;

 

4.26.3

to make good to the reasonable satisfaction of the Landlord all damage caused as
a result of the removal by the Tenant of any fixtures and fittings;

 

4.26.4

to remove all signs and nameplates indicating the connection or former
connection of the Tenant with the Premises;

 

4.26.5

to replace all carpeting within the Premises with new carpets of a quality
design

 

28



and colour similar to the quality design and colour of the carpeting supplied by
the Landlord at the commencement of the Term and first approved in writing by
the Landlord;

 

4.26.6

to deliver to the Landlord all assessments plans surveys and other records
created by it or on its behalf in its capacity as a dutyholder (within the
meaning of the Control of Asbestos at Work Regulations 2002) in relation to the
Premises.

 

4.27

VAT

 

4.27.1

To pay to the Landlord by way of additional rent such VAT as may be or become
payable in respect of the rents reserved by and other monies payable under and
the consideration for all taxable supplies received or deemed to be received by
the Tenant under or in connection with this lease.

 

4.27.2

In every case where the Tenant has agreed to reimburse or indemnify the Landlord
in respect of any payment made by the Landlord under the terms of or in
connection with this lease to reimburse in addition any VAT paid by the Landlord
on such payment.

 

4.27.3

The Tenant is not intending to use and will not use all or any part of the
Premises for a relevant charitable purpose (within the meaning of Schedule 8
Group 5 (Note 6) VATA).

 

4.27.4

If the covenant in clause 4.27.3 is breached by the Tenant and in consequence
supplies made by the Landlord in relation to all or any part of the Estate after
the making of an Election are not taxable supplies the Tenant will indemnify the
Landlord against:

 

4.27.4.1

any VAT paid or payable by the Landlord which is or may become irrecoverable due
to the Landlord's supplies not being taxable;

 

4.27.4.2

any amount in respect of VAT which the Landlord has to account for or will have
to account for to HM Revenue & Customs under the provisions of Part XIV or Part
XV of the VAT Regulations;

 

4.27.4.3

any consequential penalties, interest and/or default surcharge; and

 

4.27.4.4

any additional liability to corporation tax on any payment made to the Landlord
under this clause.

 

29



 

4.27.5

For the avoidance of doubt references in clauses 4.27.3 and 4.27.4 above to the
Landlord or the Tenant shall include references to the representative member of
the VAT Group of the Landlord or the Tenant as appropriate.

 

4.28

Regulations

To comply with all reasonable regulations and directions as the Landlord may
from time to time make or give for the orderly convenient and proper management
of the Estate or any part or parts thereof.

 

4.29

Observe covenants

To observe and perform the agreements covenants and stipulations (if any)
referred to in part 4 of schedule 1 so far as any of the same are still
subsisting and capable of taking effect and relate to the Premises and to keep
the Landlord indemnified against all actions proceedings costs claims demands
and liability in any way relating thereto.

 

4.30

Registration of this lease at the Land Registry

At the Tenant's own expense to procure that the Tenant becomes registered at the
Land Registry as proprietor of this lease and that any rights granted and
reserved by this lease are properly noted against the affected titles and as
soon as practicable after such registration to provide the Landlord with an
official copy of the register relating to title created by this lease showing
itself registered as proprietor.

 

4.31

Removal of registrations at the Land Registry

On the expiry or sooner determination of the Term promptly and at its own
expense to close the registered title relating to this lease and cancel any note
of this lease made in any title at the Land Registry.

5.

LANDLORD'S COVENANTS

The Landlord hereby covenants with the Tenant as follows:

 

5.1

Quiet enjoyment

The Tenant paying the rents and other monies hereby reserved and performing and
observing the covenants conditions and agreements on the part of the Tenant
herein contained the Tenant may peaceably hold and enjoy the Premises during the
Term without any interruption by the Landlord or any person lawfully claiming
through under or in trust for the Landlord or by title

 

30



paramount.

 

5.2

Services

Subject to the payment by the Tenant of the Estate Service Charge and provided
that the Landlord is not prevented by any Insured Risk accident strike
combination or lockout of workmen or any other cause beyond its control the
Landlord will use its reasonable endeavours to provide or secure the provision
of the Services referred to in schedule 2 in an efficient manner and in
accordance with the principles of good estate management provided that the
Landlord may at its discretion extend, diminish or otherwise vary the Services
provided in the interests of good estate management and further provided that
the Landlord shall not be responsible for any temporary delay stoppage or
omission in connection therewith due to any cause or circumstances beyond the
Landlord's control provided that the Landlord makes good any such delay stoppage
or omission as soon as reasonably possible.

6.

INSURANCE

 

6.1

Landlord's obligations

The Landlord (for so long as and to the extent that the Landlord has an
insurable interest in the Estate) hereby covenants with the Tenant as follows:

 

6.1.1

save to the extent that any insurance shall be vitiated by any act neglect
default or omission of the Tenant or any sub-tenant or their respective servants
agents licensees or invitees the Landlord will insure or cause to be insured the
Estate against loss or damage by the Insured Risks in a sum equal to the likely
cost of completely rebuilding reinstating and replacing the same (taking into
account estimated increases in building costs) together with the cost of
demolition shoring hoarding and removal of debris and a proper provision for
professional fees in respect of rebuilding and reinstating together in each case
with VAT and against Loss of Rent;

 

6.1.2

if reasonably so required by the Tenant (and upon payment of a reasonable fee
for dealing with each request other than the first in each year) to produce to
the Tenant from time to time reasonable evidence of the terms of the Landlord's
policy of insurance and the fact that the policy is subsisting and in effect;

 

6.1.3

to use reasonable endeavours to procure that the Tenant's interest is noted on
the policy;

 

31



 

6.1.4

in case of damage or destruction to the Estate by any of the Insured Risks to
expend when lawful so to do all monies received by the Landlord (other than in
respect of rent and fees) under the Landlord's insurance in or towards
reinstating such damage or destruction so far as practicable and to make up any
shortfall but if reinstatement as aforesaid shall not be permitted or possible
or shall be frustrated the insurance monies shall belong to the Landlord
absolutely provided always that in such circumstances the Landlord may at its
option replace the building or buildings originally comprised within the Estate
by a building or buildings generally similar in concept thereto and (having
regard to the then principles of good estate planning) of a similar order and
size and being in or about the same position or positions as its or their
predecessor or predecessors.

 

6.2

Tenant's obligations

The Tenant hereby covenants with the Landlord as follows:

 

6.2.1

to pay to the Landlord on demand:

 

6.2.1.1

all premiums from time to time payable by the Landlord for insuring the Premises
against loss or damage by the Insured Risks in accordance with clause 6.1; and

 

6.2.1.2

all premiums from time to time payable by the Landlord for insuring Loss of
Rent; and

 

6.2.1.3

any excess deducted by insurers in respect of any claim relating to the
Premises; and

 

6.2.1.4

the cost of any professional valuation of the Premises which may at any time or
times be required by the Landlord in connection with the insurance of the
Premises but not more than once every 18 months,

 

6.2.2

not to effect any separate insurance of the Premises against loss or damage by
any of the Insured Risks but if the Tenant shall become entitled to the benefit
of any insurance on the Premises then the Tenant shall apply all monies received
by virtue of such insurance in making good the loss or damage in respect of
which the same shall have been received;

 

6.2.3

not to carry on upon the Premises any trade business or occupation in any manner
or do any other thing which in the reasonable opinion of the Landlord may make

 

32



void or voidable any policy for the insurance of the Premises or any adjoining
or neighbouring property against any risk for the time being required by the
Landlord to be covered or render any increased or extra premium payable for such
insurance (without in the latter event first having paid every such increased or
extra premium) and to pay to the Landlord on demand any increased premiums
payable in respect of the Premises arising by reason of the Premises being
unoccupied;

 

6.2.4

to carry out in accordance with the reasonable directions of the Landlord all
such works as may be required by it for the better protection of the Premises
and to comply with the reasonable requirements of the Landlord's insurers in
respect of the Premises;

 

6.2.5

in the event of the Premises or any part thereof being destroyed or damaged by
any peril whatsoever to give notice thereof to the Landlord as soon as such
destruction or damage shall come to the notice of the Tenant stating whether and
to what extent such destruction or damage was brought about directly or
indirectly by any of the Insured Risks;

 

6.2.6

in the event of the Premises or any adjoining or neighbouring premises of the
Landlord or any part thereof being destroyed or damaged by any of the Insured
Risks and the insurance money under any insurance against the same effected
thereon by the Landlord being wholly or partly irrecoverable by reason solely or
in part of any act or default of the Tenant or any sub-tenant or their
respective servants agents licensees or invitees then and in every such case the
Tenant will forthwith pay to the Landlord the whole or (as the case may be) the
irrecoverable portion of the cost (including professional and other fees and
VAT) of completely rebuilding and reinstating the same;

 

6.2.7

to make up out of its own money any deduction in any insurance monies paid by
the Landlord's insurers made as a result of the faulty repair or maintenance of
the Premises.

 

6.3

Abatement of rent

If the Premises or any part thereof or access thereto or essential services
serving the Premises shall be destroyed or damaged by any Insured Risk so as to
render the Premises unfit for occupation or use then save to the extent that the
insurance of the Premises shall have been vitiated by any act neglect default or
omission of the Tenant or any sub-tenant or their

 

33



respective servants agents licensees or invitees the rent first hereinbefore
reserved or a fair and just proportion thereof according to the nature and
extent of the damage sustained (the amount of such proportion if it cannot be
agreed to be determined by a single arbitrator to be appointed on the
application of either party by the President for the time being (or other next
senior officer available) of the Royal Institution of Chartered Surveyors whose
decision shall be final and binding) shall be suspended until the Premises or
the damaged portion thereof or the access to essential services shall have been
reinstated or made fit for occupation and use or (if earlier) until the
insurance effected or caused to be effected by the Landlord in respect of Loss
of Rent shall be exhausted.

 

6.4

Commissions

All monies payable by the Tenant under clause 6.2 shall be paid without
deduction of any agency or other commission paid or allowed to the Landlord in
respect thereof or otherwise which the Landlord shall be entitled to retain for
the Landlord's own benefit free of any obligation to bring the same into account
under this lease.

 

6.5

Break option after destruction or damage

In the case of damage or destruction by any of the Insured Risks if the Landlord
has not reinstated the Premises or the means of access thereto or essential
services within three years from the date of such damage or destruction so as to
render the Premises capable of occupation or use then:

 

6.5.1

at any time after the expiration of such period and up to the date on which the
Premises shall be made good the Landlord or the Tenant may determine the Term on
giving not less than three months' notice in writing to the other;

 

6.5.2

upon the expiration of such notice the Term shall cease and determine but
without prejudice to the rights and remedies of either party in respect of any
antecedent claim or breach of covenant; and

 

6.5.3

the insurance proceeds shall belong to the Landlord absolutely

provided that any notice served by the Tenant in accordance with clause 6.5.1
shall be of no effect where the Premises shall have been rendered capable of
occupation and use prior to the expiry of such notice served by the Tenant.

 

6.6

Provisions relating to uninsured damage

 

6.6.1

Definitions used in this clause:

 

34



"Election Notice" means a notice served by the Landlord on the Tenant under
clause 6.6.4 electing to reinstate Uninsured Damage;

"Insured Damage" means damage by an Insured Risk to the extent insured against
by the Landlord;

"Policy Exclusion" means any condition, exclusion or limitation which may be
imposed by the Landlord's insurers (but does not include any excess); and

"Uninsured Damage" means damage to or destruction of the whole or any part of
the Premises by any risks expressly specified in the definition of Insured Risks
in clause 2.1 and which meets the criteria laid down in clause 6.6.2.

 

6.6.2

Uninsured Damage

 

6.6.2.1

Damage to or destruction of the whole or any part of the Premises or the means
of access thereto or essential services will only be Uninsured Damage if:

 

(a)

it renders the Premises unfit for occupation and use; and

 

(b)

it is not insured because insurance is not available at all or is not available
in the London insurance market at economic rates or it is not insured or fully
insured by reason of a Policy Exclusion,

so that the full cost of reinstatement is not recoverable by the Landlord under
the insurance policy effected pursuant to clause 6.1.

 

6.6.2.2

Uninsured Damage excludes any damage in respect of which the Landlord's
insurance is vitiated by the Tenant (unless the Tenant promptly pays to the
Landlord the amount of insurance monies rendered irrecoverable).

 

6.6.3

Landlord's notification

If the Landlord does not notify the Tenant within six months of the date of any
damage or destruction by any risks specified in the definition of Insured Risks
that there is Uninsured Damage, then the damage or destruction shall for the
purposes of this lease be taken to have been insured against pursuant to clause
6.1 except to the extent to which the Landlord's insurance is vitiated in the
manner

 

35



described in that clause 6.1 (unless the Tenant promptly pays to the Landlord
the amount of the insurance monies rendered irrecoverable).

 

6.6.4

Landlord's election

 

6.6.4.1

If there is Uninsured Damage clause 6.3 shall apply as if there had been Insured
Damage and the Landlord may by service of an Election Notice on the Tenant
following the date on which Uninsured Damage occurs elect to rebuild or
reinstate the Premises.

 

6.6.4.2

If the Landlord serves an Election Notice, then (subject to the provision of
clause 6.1.4) the Landlord shall reinstate the Premises using its own funds.

 

6.6.4.3

If the Landlord has not completed such reinstatement after the expiry of three
years from and including the date of the Election Notice, then either the
Landlord or the Tenant may by notice to the other determine this lease, unless
the Landlord has complied with such obligation before the notice is given.

 

6.6.4.4

If the Landlord has not served an Election Notice within six months following
the date on which Uninsured Damage occurs (time being of the essence in this
respect) in accordance with clause 6.6.4.1 either the Landlord or the Tenant may
at anytime thereafter, unless in the meantime the Landlord gives an Election
Notice, forthwith determine this lease.

 

6.6.4.5

The rights and remedies of each of the parties in relation to earlier breaches
of the covenants by the other shall not be affected by any determination of this
lease under this clause 6.6.4.

7.

PROVISOS

Provided always and it is hereby agreed and declared as follows:

 

7.1

Forfeiture

If and whenever:

 

7.1.1

the rents hereby reserved or any part thereof shall be in arrear or unpaid for
the space of 14 days after the same shall have become due (whether formally

 

36



demanded or not); or

 

7.1.2

there shall be any other breach non-performance or non-observance of any of the
covenants and conditions herein contained and on the part of the Tenant or the
Guarantor to be observed or performed; or

 

7.1.3

the Tenant or the Guarantor enters into an arrangement or composition in
satisfaction of its debts or a scheme of arrangement of its affairs or a
proposal is made for such an arrangement or composition or scheme of
arrangement; or

 

7.1.4

the Tenant or the Guarantor has any distress or other execution levied on its
goods; or

 

7.1.5

(the Tenant or the Guarantor being in either case an individual) a petition is
presented for a bankruptcy order to be made against it or it is adjudged
bankrupt or is deemed unable to pay its debts within the meaning of section 268
of the Insolvency Act 1986 or it has a receiver appointed of any of its assets;
or

 

7.1.6

(the Tenant or the Guarantor being in either case a body corporate) it is deemed
unable to pay its debts within the meaning of section 123 of the Insolvency Act
1986 or a meeting is convened or a petition is presented or an order is made or
an effective resolution is passed for its winding up other than a members'
voluntary winding up of a solvent company for the purposes of amalgamation or
reconstruction with the prior approval of the Landlord (such approval not to be
unreasonably withheld) or it has a receiver administrator provisional liquidator
or administrative receiver appointed of it or any of its assets or an
application is made or any meeting of its directors or members resolves to make
an application or a petition is presented for the appointment of an
administrator in relation to it or it is dissolved or struck off the Register of
Companies or (being a body corporate incorporated outside the United Kingdom) is
dissolved or ceases to exist under the laws of its country or state of
incorporation,

then and in any such case it shall be lawful for the Landlord or any person
authorised by the Landlord at any time thereafter to re-enter upon the Premises
or any part thereof in the name of the whole and thereupon the Term shall
absolutely determine without prejudice to any right or remedy of the Landlord in
respect of any breach of the Tenant's or the Guarantor's covenants contained in
this lease.

 

7.2

Exclusion of use warranty

 

37



Nothing in this lease or in any consent granted by the Landlord under this lease
shall imply or warrant that the Premises may be used for any purpose whatsoever
under the Planning Acts now or from time to time in force (including the
Permitted Use) or that the Premises are or will remain otherwise fit for any
such use.

 

7.3

VAT

Except where otherwise expressly stated in this lease all rent money or other
consideration in respect of supplies for VAT purposes received or deemed to be
received by the Tenant under or in connection with this lease is exclusive of
VAT.

 

7.4

Service of notices

Any notice required to be served under this lease shall be in writing and shall
be properly served if it complies with the provisions of section 196 of the Law
of Property Act 1925 or section 23 of the Landlord and Tenant Act 1927 and in
addition any notice shall be sufficiently served if sent by facsimile
transmission to the party to be served and service shall be deemed to be made on
the date of transmission if transmitted before 4.00pm on the date of
transmission but otherwise on the next day.

 

7.5

Development of neighbouring premises

The Landlord shall be entitled to carry out or permit the development of any
adjoining or neighbouring premises provided that the access of light or air to
the Premises is not materially diminished or otherwise materially interfered
with.

 

7.6

Compensation

Any statutory right of the Tenant or any sub-tenant to claim compensation from
the Landlord on vacating the Premises shall be excluded as far as the law
allows.

 

7.7

Implied easements

The operation of section 62 of the Law of Property Act 1925 shall be excluded
from this lease and the only rights granted to the Tenant are those expressly
set out in this lease and the Tenant shall not by virtue of this lease be deemed
to have acquired or be entitled to and the Tenant shall not during the Term
acquire or become entitled by any means whatsoever to any easement from or over
or affecting any other land or premises now or at any time hereafter belonging
to the Landlord and not comprised in this lease.

 

7.8

Disputes with adjoining occupiers

 

38



Any dispute arising as between the Tenant and the lessees tenants or occupiers
of adjoining or neighbouring premises belonging to the Landlord relating to any
easement right or privilege in connection with the Premises or as to the amount
of any contribution towards the expenses of works to services or matters used in
common shall be referred to the Landlord whose decision shall be binding upon
all parties to the dispute.

 

7.9

Tenant's effects

The Tenant hereby irrevocably appoints the Landlord to be its agent to store or
dispose of any effects left by the Tenant on the Premises for more than seven
days after the termination of this lease (whether by effluxion of time or
otherwise) on any terms that the Landlord thinks fit and without the Landlord
being liable to the Tenant save to account for the net proceeds of sale less the
cost of storage (if any) and any other expenses reasonably incurred by the
Landlord and hereby agrees to indemnify the Landlord against any liability
incurred by the Landlord to any third party whose property shall have been sold
by the Landlord in the mistaken belief held in good faith (which shall be
presumed unless the contrary be proved) that such property belonged to the
Tenant.

 

7.10

Landlord's liability

 

7.10.1

The Landlord shall not be liable to the Tenant in respect of any failure of the
Landlord to perform any of the Landlord's obligations to the Tenant under this
lease whether express or implied unless and until the Tenant has notified the
Landlord or the Landlord otherwise has knowledge of the facts giving rise to the
failure and the Landlord has failed within a reasonable time to remedy the same.

 

7.10.2

Any person undertaking an obligation under or by virtue of this lease which is a
landlord covenant for the purposes of the 1995 Act does so only in respect of
the period of time during which the reversion immediately expectant upon the
determination of the Term is vested in such person and not further or otherwise.

 

7.11

No waiver

 

7.11.1

No demand for or receipt or acceptance of any part of the rents hereby reserved
or any payment on account thereof shall operate as a waiver by the Landlord of
any right which the Landlord may have to forfeit this lease by reason of any
breach of covenant by the Tenant and the Tenant shall not in any proceedings for
forfeiture be entitled to rely on any such demand receipt or acceptance as
aforesaid as a defence.

 

39



 

7.11.2

The return to the Tenant of any rents or other monies paid by banker's standing
order or direct debit as soon as reasonably practicable after receipt shall be
treated as a refusal by the Landlord to accept the same and the Tenant shall not
in any proceedings for forfeiture be entitled to rely on any such receipt as a
defence.

 

7.12

Jurisdiction

This Lease is and shall be governed by and construed in all respects in
accordance with the laws of England.

 

7.13

Status of lease

For the purposes of the 1995 Act this lease is a new tenancy.

 

7.14

Exclusion of rights under the Contracts (Rights of Third Parties) Act 1999

A person who is not party to this lease shall have no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of this lease. This
clause does not affect any right or remedy of any person which exists or is
available otherwise than pursuant to that Act.

 

7.15

Severance

If any term of this lease shall be held to any extent to be illegal or
unenforceable then that term shall to that extent be deemed not to form part of
this lease and the remainder of this lease shall not be affected.

 

7.16

Appointment of Process Agent

Any notice to be served on Royal Caribbean Cruises Ltd under or in connection
with this lease shall be effectively served if sent to Royal Caribbean Cruises
Ltd c/o Watson Farley Williams LLP, 15 Appold Street, London EC2A 2HB (reference
Martin Watson).

8.

TENANT'S OPTION TO DETERMINE

 

8.1

The Tenant may end this Lease on 30 August 2016 by giving at least six months'
prior written notice to the Landlord provided that at the time of expiry of such
notice:

 

8.1.1

there are no arrears of the rents firstly secondly thirdly and fourthly reserved
by this Lease; and

 

8.1.2

vacant possession of the Premises is given.

 

40



 

8.2

If any of the conditions referred to in clause 8.1.1 or 8.1.2 above are not
satisfied at the date of expiry of such notice then the notice shall be of no
effect and this Lease shall continue as before, provided that the Landlord may
waive all or any of the said conditions by giving notice to the Tenant at any
time.

 

8.3

The ending of this Lease shall not affect either party's rights in respect of
any earlier breach of any provision of this Lease.

 

8.4

On the date on which this Lease ends pursuant to this clause, the Tenant shall
hand over to the Landlord the original Lease and all other title deeds and
documents relating to the Premises, and shall execute such documents as the
Landlord shall reasonably require in order to cancel any entry or title at the
Land Registry.

9.

GUARANTEE PROVISIONS

In consideration of this lease having been granted at the request of the
Guarantor the Guarantor hereby covenants with the Landlord in the terms of
schedule 4.

 

41



SCHEDULE 1

Part 1

Premises

Building X1B Aviator Business Park, as shown edged red on the Demise Plan
including (without affecting the generality of the foregoing and so far as the
same may exist at any time during the Term):

1.

all Conduits forming part of or exclusively serving the Premises

2.

all additions and improvements to the Premises and all fixtures and fittings of
every kind which shall from time to time be in or upon the Premises (whether
originally fixed or fastened to the same or otherwise) except such tenant's
fixtures as can be removed from the Premises without defacing the Premises.

but specifically excluding from the Premises the airspace above the Premises.

Part 2

Easements and rights granted

The following rights are granted to the Tenant in connection with the use of the
Premises in accordance with and subject to the provisions of this lease such
rights being exercisable in common with the Landlord and those authorised by the
Landlord including other tenants of the Estate:

1.

a right of way with or without vehicles (but without parking or otherwise
causing any impediment) over the access roads and pavements within the Estate
for the purpose of access to and egress from the Premises and for the purpose of
obtaining access to and egress from the areas designated for private motor
vehicle parking referred to in paragraph 4 of this part 2 of this schedule 1;

2.

the free passage of water soil gas electricity telephone and other services for
the Premises through the Conduits which are in other parts of the Estate and
which serve the Premises together with the right of entry on not less than 48
hours prior notice (except in cases of emergency when no notice is required)
onto such parts of the Estate as reasonably necessary (but not any parts of the
Estate as are let or otherwise built upon) for the purpose of inspecting
repairing renewing re-laying cleansing maintaining and connecting up to any such
existing or future Conduits forming part of or exclusively serving the Premises
provided that any such works are carried out as expeditiously as reasonably
practicable and any damage to the Estate is made good;

3.

the right of access in case of emergency through any such parts of the Estate as
may be necessary;

 

42



4.

the right to park 127 private motor vehicles in such positions as the Landlord
may from time to time reasonably designate on the Estate;

5.

the right to use the bin stores allocated to the Premises on the Estate together
with a right of access to such bin stores;

6.

the right to name the Premises with the Landlord's prior written approval (not
to be unreasonably withheld or delayed);

7.

the right to add (or at the Tenant's cost to have added by the Landlord where
the Landlord maintains control of additions to any such communal signboard
Estate) the Tenant's name in the usual corporate style or logo of the Tenant
(provided such style or logo is in keeping with the remainder of the Estate) on
any communal signboard on the Estate reasonably designated by the Landlord for
the display of the Tenant's name.

Part 3

Exceptions and reservations

Excepting and reserving in favour of the Landlord and its tenants agents and
licensees and those authorised by the Landlord and all other persons who now
have or may hereafter be granted similar rights:

1.

the full free and uninterrupted passage and running of water soil gas telephone
electricity telecommunication and all other services and supplies of whatsoever
nature from and to any other parts of the Premises and/or Estate and any other
adjoining or neighbouring property of the Landlord through such of the Conduits
serving the same which are or may hereafter during the Perpetuity Period be in
on under or over the Premises and the right of entry on reasonable prior notice
(except in cases of emergency when no notice is required) onto the Premises for
the purpose of inspecting repairing renewing re-laying cleansing maintaining and
connecting up to any such existing or future Conduits provided that any such
works are carried out as expeditiously as reasonably practicable and any damage
to the Premises is made good;

2.

the right to erect or to consent hereafter to any person erecting a new building
or to alter any part of the Estate and/or any building for the time being on any
adjoining or neighbouring property of the Landlord in such manner as the
Landlord or the person or persons exercising such right may think fit and
provided that such alteration or erection may not materially diminish the access
of light and air enjoyed by the Premises and the right to deal with the
remainder of the Estate and any adjoining or neighbouring property of the
Landlord as it may reasonably think fit;

3.

the right for the Landlord and those authorised by the Landlord to enter the
Premises for the

 

43



purposes and in the manner mentioned in this lease;

4.

all rights of light air support shelter and protection for the parts of the
Estate not included in the Premises and all such rights (if any) as shall now or
hereafter belong to and be enjoyed by any land or premises adjacent to the
Estate.

Part 4

Matters to which the Premises are subject

1.

The matters contained or referred to in the registers of title relating to title
numbers SY313248, SY392566 and SY736144.

2.

Section 106 Agreement dated 18 December 2000 made between (1) Runnymede Borough
Council (2) Brixton (Addlestone) Limited (3) BAE Systems Electronics Limited (4)
Brixton Nominee Addlestone 1 Limited and (5) Brixton Nominee Addlestone 2
Limited.

3.

Combined Section 111, 278, 33 and 106 Agreement dated 21 June 2001 made between
(1) Surrey County Council (2) Brixton Nominee Addlestone 1 Limited (3) Brixton
Nominee Addlestone 2 Limited and (4) Brixton (Addlestone) Limited.

SCHEDULE 2

(Matters in respect of which the Landlord may incur costs towards which the
Tenant shall

contribute by payment of the Estate Interim Charge and the Estate Service
Charge)

So far as the same relate to the Estate and are for the benefit of the majority
of the lawful occupants of the Estate.

1.

Insuring cleaning lighting repairing renewing maintaining and decorating the
Common Parts.

2.

Providing maintaining and renewing refuse receptacles including hire charges
electricity and other running costs together with the costs of refuse collection
and storage of refuse.

3.

Providing and maintaining directional signs and other notices for the Estate.

4.

Inspecting maintaining servicing cleaning repairing improving and renewing all
plant and equipment in or serving the Estate together with a fair proportion of
such amount as the Landlord may reasonably estimate as being the future
replacement cost of any of the items mentioned in this paragraph 4.

5.

Effecting insurance and/or maintenance contracts in respect of the equipment
mentioned in

 

44



paragraph 4 above.

6.

Estate caretaking security site supervisory and commissionaire services (if
provided) including the salaries paid to and any other costs to the Landlord
arising out of the employment of any caretakers and commissionaires including
without prejudice to the generality of the foregoing the cost of providing and
cleaning uniforms for such caretakers and commissionaires.

7.

Any rates payable by the Landlord in respect of the Estate Common Parts or any
other parts of the Estate used for the purposes of providing any of the services
set out in this Schedule and any charges payable for any water fuel and
electricity used or supplied in connection with such services.

8.

Inspecting maintaining repairing renewing and decorating the exterior the roofs
and any structural parts of the Estate and any boundary gates walls and fences
(including any party walls ceilings floors foundations gutters drainpipes sewers
drains roads and pavements) not demised to any tenant on the Estate or
comprising other lettable buildings on the Estate not connected with the
provision of any services to the Estate together with a fair proportion of such
amount as the Landlord may reasonably estimate as being the future replacement
cost of any of the items mentioned in this paragraph 8.

9.

Maintaining and providing horticultural plants (if any) grassed areas and
landscaped areas and keeping the same properly maintained and cultivated.

10.

Employing or retaining any solicitor accountant surveyor valuer architect
engineer managing agent or management company or other professional consultant
or adviser in connection with the management administration repair and
maintenance of the Estate including the preparation of any account giving any
certificate and calculating the Estate Service Charge (and if the Landlord
fulfils the duties normally carried out by a managing agent payment of a
management fee to the Landlord).

11.

The fees of any accountant or surveyor employed to determine the Total Estate
Expenditure (as defined in Schedule 3) and the amount payable in respect thereof
by the Tenant.

12.

Providing maintaining and renewing closed circuit television and other
surveillance equipment on the Estate and such other security services to the
Estate as the Landlord deems appropriate including employing or retaining any
security staff or company in connection with the provision of such services.

13.

The proper control of vehicle parking within the Estate.

 

45



14.

Providing such other services and carrying out such other works as the Landlord
in its reasonable discretion may deem desirable or necessary for the benefit of
the Estate or any part thereof or the tenants or occupiers thereof or for
securing or enhancing any amenity of or within the Estate or in the interests of
good estate management and the generality of this paragraph shall not be
restricted by any other provision of this Schedule.

SCHEDULE 3

(Provisions relating to the payment of the Estate Interim Charge

and the Estate Service Charge)

1.

In this Schedule 3 the following expressions shall have the following meanings:

 

1.1

"Total Estate Expenditure" means the total expenditure reasonably incurred by
the Landlord in any Accounting Period in respect of the various matters set out
in Schedule 2.

 

1.2

"Estate Service Charge" means such sum of money as shall be equal to a fair and
proper proportion (as determined by the Landlord acting reasonably) of Total
Estate Expenditure provided that the Tenant shall not be obliged to contribute
towards the actual cost of further development of the Estate by way of new
building.

 

1.3

"Estate Interim Charge" means such sum to be paid on account of the Estate
Service Charge in respect of each Accounting Period as the Landlord shall
specify based on the anticipated Total Estate Expenditure for the relevant
Accounting Period.

2.

The Estate Interim Charge shall be paid to the Landlord on demand by four equal
payments in advance each year in respect of the four periods beginning on 25
March 24 June 29 September and 25 December in each year.

3.

If the Estate Interim Charge paid by the Tenant in respect of any Accounting
Period exceeds the Estate Service Charge for that period such excess shall be
carried forward by the Landlord and credited to the account of the Tenant in
computing the Estate Service Charge for the next Accounting Period.

4.

If the Estate Service Charge in respect of any Accounting Period exceeds the
Estate Interim Charge paid by the Tenant in respect of that Accounting Period
then the Tenant shall pay such excess to the Landlord within fourteen days of
service upon the Tenant of the Certificate referred to in the following
paragraph and in case of default the same shall be recoverable from the Tenant
as rent in arrear.

5.

As soon as reasonably practicable after the expiration of each Accounting Period
there shall be

 

46



served upon the Tenant by the Landlord a Certificate containing the following
information in respect of that Accounting Period:

 

(a)

The amount of the Total Estate Expenditure

 

(b)

The amount of the Estate Interim Charge paid by the Tenant

 

(c)

The amount of the Estate Service Charge

 

(d)

The amount of any excess due to the Landlord or to be credited to the account of
the Tenant as the case may be

6.

The said Certificate shall be final and binding on the Tenant save in the case
of manifest error but the Tenant shall be entitled at its own expense at any
time within one month after service of such Certificate to inspect (or at the
Tenant's expense to be supplied with copies of) the receipts and vouchers
relating to payment of the Total Estate Expenditure.

Part 2

1.

In calculating the Estate Service Charge

 

1.1

the Landlord shall be entitled (but not obliged) to include in the Total Estate
Expenditure for any Accounting Period an amount or amounts which the Landlord
reasonably considers appropriate to build up and maintain a sinking fund and/or
a reserve fund in accordance with the principles of good estate management and
so as to secure so far as may reasonably be practicable that the Service Charge
shall be of a regular rather than an irregular amount and that the tenants for
the time being of the Estate bear a proper part of the accumulating and future
liabilities in respect of the matters for which the Service Charge is intended
to provide;

 

1.2

the Landlord may include all VAT at the applicable rate incurred or paid by the
Landlord in respect of any expenditure in connection with the services or any of
them save to the extent that the same is recovered by the Landlord as input tax;

 

1.3

the Landlord may include all costs incurred in taking any steps deemed desirable
or expedient by the Landlord for complying with or making any representations
against or otherwise contesting the incidence of the provisions of any
legislation or orders or statutory requirements thereunder concerning town
planning compulsory purchase public health highways streets drainage or other
matters relating to or allegedly relating to the Estate for which no tenant of
the Estate is directly liable under any lease of any part of the Estate.

 

47



2.

The Tenant shall not be entitled to object to the Estate Service Charge or any
item comprised in the Estate Service Charge or otherwise on any of the following
grounds:

 

2.1

the inclusion in a subsequent Accounting Period of any item of expenditure or
liability omitted from the Estate Service Charge for any preceding Accounting
Period;

 

2.2

that any item of the Estate Service Charge might have been provided or performed
at a lower cost;

 

2.3

disagreement with any estimate of future expenditure for which the Landlord
requires to make provision so long as the Landlord acts reasonably and in good
faith and in the absence of manifest error;

 

2.4

the manner in which the Landlord exercises its discretion in providing the
services so long as the Landlord acts in good faith and in accordance with the
principles of good estate management;

 

2.5

the employment of managing agents or contractors to carry out and provide on the
Landlord's behalf the services in accordance with this schedule.

SCHEDULE 4

Guarantee provisions

1.

That the Tenant will at all times during the period in respect of which the
Tenant is liable under the covenants herein contained pay the rents reserved by
this lease on the days and in manner herein provided for and will duly observe
and perform all the covenants and conditions contained in this lease and on the
part of the Tenant to be observed and performed and that if the Tenant shall
during such period default in any respect to pay the said rents or any of them
in the manner aforesaid or to observe and perform the said covenants and
conditions or any of them the Guarantor will on demand fully observe perform and
discharge the same and without limitation the Guarantor hereby further covenants
by way of primary obligation and not merely liability as a guarantor or merely
collateral to that of the Tenant to pay and make good to the Landlord forthwith
on demand any losses costs damages and expenses occasioned to the Landlord
arising out of or by reason of any default of the Tenant in respect of any of
its obligations under the terms and provisions of this lease during the said
period or in respect of any judgment or order made against the Tenant during the
said period and any neglect or forbearance on the part of the Landlord in
enforcing or giving time for or other indulgence in respect of the observance or
performance of any of the said agreements provisions and conditions (other than
a release given under seal) and (subject to the provisions of the 1995 Act) any
variation of the terms of this lease shall not release the Guarantor from its

 

48



liability under the agreements or guarantee on its part contained in this lease.

2.

That if during such period as aforesaid:

 

2.1

the Tenant shall go into liquidation and the liquidator disclaims this lease; or

 

2.2

the Tenant is dissolved or struck off the register and the Crown disclaims this
lease; or

 

2.3

the Tenant ceases for any reason to be or to remain liable under this lease or
to maintain its corporate existence (otherwise than by merger consolidation or
other similar corporate transaction in which the surviving corporation assumes
or takes over all the liabilities of the Tenant under this lease); or

 

2.4

this lease shall be forfeited or otherwise prematurely determined (other than by
valid exercise of the option to break),

the Landlord may within six months following any such event by notice in writing
require the Guarantor to enter into a lease in the like form as this lease for
the residue of the Contractual Term unexpired at the date of such event (or
which but for any such disclaimer forfeiture or other event would have remained
unexpired) but with the Guarantor as tenant thereunder at the same rents and
subject to the like covenants provisions and conditions as are herein contained
as a substitute in all respects for the Tenant under this lease and so that
every Review Date thereunder shall occur on the same date as every Review Date
hereunder shall occur or would but for any such disclaimer forfeiture or other
event have occurred (the said new lease and the rights and liabilities
thereunder to take effect as from the date of such disclaimer forfeiture or
other event) and the Guarantor shall thereupon execute and deliver to the
Landlord a counterpart of the new lease in exchange for the relevant lease
executed by the Landlord and contemporaneously therewith the Guarantor as tenant
shall pay the first instalments of the rents due provided always that if on or
before the date of the disclaimer a date for review of the rent under this lease
has occurred but the amount of the revised rent has not been agreed or
determined the new lease shall initially be at a rent equal to the rent payable
under this lease immediately before that date for review but the second day of
the term of the new lease shall be an additional date for review of rent under
the new lease and the parties to the new lease shall be treated as having taken
the steps taken in relation to the earlier date for review by the respective
landlord and tenant.

3.

That if the Landlord shall not require the Guarantor to take a new lease the
Guarantor shall nevertheless in addition and without prejudice to the
Guarantor's other obligations under this lease upon demand pay to the Landlord a
sum equal to the rents and all other sums that would have been payable under
this lease at the times and in the manner at and in which the same would have
been

 

49



so payable in respect of the period of 12 months from and including the date of
disclaimer or forfeiture or (if sooner) until the Landlord shall have granted a
lease of the Premises to a third party.

4.

That the Guarantor shall be jointly and severally liable with the Tenant
(whether before or after any disclaimer by a liquidator or trustee in
bankruptcy) for the fulfilment of all the Tenant's covenants conditions and
other provisions contained in this lease and the Landlord in the enforcement of
its rights may proceed against the Guarantor as if the Guarantor was named as
the Tenant in this lease.

5.

That the Guarantor waives any right to require the Landlord to proceed against
the Tenant or to pursue any other remedy of any kind which may be available to
the Landlord before proceeding against the Guarantor.

6.

That the Guarantor shall not claim in any liquidation bankruptcy administration
receivership composition or arrangement of the Tenant in competition with the
Landlord and shall remit to the Landlord the proceeds of all judgments and all
distributions it may receive from any liquidator trustee in bankruptcy
administrator administrative receiver or supervisor of the Tenant and shall hold
for the sole benefit of the Landlord all security and rights the Guarantor may
have over assets of the Tenant while any liabilities of the Tenant or the
Guarantor to the Landlord remain outstanding.

7.

That this guarantee shall subsist for the benefit of the successors and assigns
of the Landlord under this lease without the necessity for any assignment of it.

SCHEDULE 5

Requirements of authorised guarantee agreement

1.

The agreement shall be prepared by the Landlord's solicitors at the reasonable
expense of the Tenant and shall be executed and take effect as a deed.

2.

The agreement shall contain a clause to the effect that insofar as any provision
of the agreement would prevent it being an authorised guarantee agreement within
the meaning of the 1995 Act the agreement shall be read and construed and shall
take effect as though that provision had not been included.

3.

In the agreement the Tenant shall covenant with the Landlord for the benefit of
the Landlord and its successors in title and assigns the owners for the time
being of the reversion immediately expectant upon the determination of the Term
and those entitled to the benefit of the agreement by virtue of the 1995 Act
that:

 

50



 

3.1

at all times during the period ("Relevant Period") beginning with the date on
which the assignment of this lease to the proposed assignee ("Assignee") takes
effect and ending when the Assignee is released by virtue of section 5 of the
1995 Act from observance and performance thereof the Assignee will duly observe
and perform all the terms conditions and covenants which by reference to the
tenancy created by this lease are tenant covenants within the meaning of the
1995 Act ("Relevant Covenants");

 

3.2

if the Assignee shall default in any respect duly to observe and perform the
Relevant Covenants or any of them the Tenant will on demand fully observe
perform and discharge the same;

 

3.3

if the Assignee (being a corporation) shall go into liquidation and the
liquidator disclaims this lease or is dissolved or struck off the register and
the Crown disclaims this lease or (being an individual) shall become bankrupt
and the trustee in bankruptcy disclaims this lease the Landlord may within six
months following any such event by notice in writing require the Tenant to enter
into a lease in the like form as this lease for the residue of the Contractual
Term unexpired at the date of such event (or which but for any such disclaimer
would have remained unexpired) but with the Tenant as tenant thereunder at the
same rents and subject to the like covenants provisions and conditions as are
applicable thereto at the date of such event as a substitute in all respects for
the Assignee and so that every Review Date thereunder shall occur on the same
date as every Review Date under this lease shall occur or would but for any such
disclaimer have occurred (the said new lease and the rights and liabilities
thereunder to take effect as from the date of such disclaimer) and the Tenant
shall thereupon execute and deliver to the Landlord a counterpart of the new
lease in exchange for the relevant lease executed by the Landlord and
contemporaneously therewith the Tenant as tenant under the new lease shall pay
the first instalments of the rents due thereunder and the Landlord's solicitors'
proper and reasonable costs of and in connection with the preparation and
completion of such new lease.

4.

Without prejudice to the generality of the foregoing the Tenant shall further
covenant with the Landlord by way of primary obligation and not merely as a
guarantor of or collateral to the liability of the Assignee to pay and make good
to the Landlord forthwith on demand any losses costs damages and expenses
occasioned to the Landlord arising out of or by reason of any default of the
Assignee in respect of any of its obligations under the Relevant Covenants
during the Relevant Period.

5.

The agreement shall contain an agreement and declaration to the effect that any
neglect or

 

51



forbearance on the part of the Landlord in enforcing or giving time for or other
indulgence in respect of the observance or performance of any of the Relevant
Covenants (other than a release given under seal) and (subject to the provisions
of the 1995 Act) any variation of the terms of the Lease shall not release the
Tenant from its liability under the covenants or guarantee to be entered into by
it in the agreement.

 

52



EXECUTED (but not delivered until the date              Sign here[SEAL]

hereof) as a deed on behalf of DV3 Addlestone

Limited a company in the British Virgin Islands

by:

 

J.C. HENDRICKS for and on behalf

 

of DV3 Administration Limited

 

Authorised Signatory

 

being persons who in accordance with the laws

of the territory are acting under the authority of

the company

 

 

Authorised Signatory

 

 

53

 

 